695 F.2d 806
UNITED STATES of America, Plaintiff-Appellee,v.Victor Domingo GARCIA, Ruben Barrera-Saenz and Adan MontollaMungia, Defendants-Appellants.
No. 81-2115.
United States Court of Appeals,Fifth Circuit.
Dec. 20, 1982.

Appeal from the United States District Court for the Southern District of Texas.
ON PETITION FOR REHEARING
Before BROWN, GOLDBERG and GEE, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the petition for rehearing, 676 F.2d 1086, filed in the above entitled and numbered cause be and the same is hereby DENIED.   See Christopher v. State, 639 S.W.2d 932, 937 (Tex.Crim.App. 1982) (en banc).